Citation Nr: 1439982	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  05-01 278	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to special monthly compensation based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969 in the U.S. Army and from May 1972 to October 1973 in the U.S. Coast Guard.  Because the Veteran is considered incompetent for purposes of VA disability compensation, the Appellant (his sister) was appointed as his fiduciary.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claims of service connection for a disability manifested by blackouts and for headaches.  The Veteran disagreed with this decision in December 2004.  He perfected a timely appeal in February 2006.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's updated VA and private treatment records and schedule him for an examination to determine the nature and etiology of his claimed disability manifested by blackouts and headaches.  These records subsequently were associated with the claims file and the requested examination occurred in July 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2012, the Board denied the Veteran's service connection claim for a disability manifested by blackouts and remanded his service connection claim for headaches to the RO/AMC for additional development.  The Veteran appealed the Board's denial of his service connection claim for a disability manifested by blackouts to the United States Court of Appeals for Veterans Claims (Court) in October 2012.  

In a September 2013 rating decision, the RO in Winston-Salem, North Carolina, essentially reopened the Veteran's previously denied claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure, and denied this claim on the merits.  The RO also denied the Veteran's claims for a special home adaptation grant and for special monthly compensation (SMC) based on aid & attendance/housebound status.  The Veteran disagreed with this decision in October 2013.

The Board observes that, in an August 2010 rating decision, the RO denied the Veteran's request to a reopen a previously denied claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure, is as stated on the title page.

In a January 2014 memorandum decision, the Court vacated and remanded that part of the Board's September 2012 decision denying the Veteran's service connection claim for a disability manifested by blackouts.

A review of the Veteran's Virtual VA paperless claims file indicates that he currently resides within the jurisdiction of the RO in St. Petersburg, Florida.  Thus, that facility has jurisdiction in this appeal. 

The issue of entitlement to service connection for degenerative spine disease with the loss of use of both lower extremities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this claim back to the RO in Winston-Salem, North Carolina, its September 2012 decision but no action has been taken on this referred claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a disability manifested by blackouts during active service.  He also contends that he incurred headaches during service.  He asserts that new and material evidence has been received sufficient to reopen a previously denied claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure.  He also asserts that he is entitled to a special home adaptation grant and SMC based on the need for aid & attendance/housebound status.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a disability manifested by blackouts, the Court found in its January 2014 Order that the Board had erred in denying this claim in its September 2012 decision.  See R. T. Johnson v. Shinseki, No. 12-3071 (Jan. 6, 2014).  Citing its decision in Barr, the Court specifically found that the July 2011 VA examination conducted for the purposes of determining the nature and etiology of the Veteran's claimed disability manifested by blackouts was inadequate for VA adjudication purposes.  Id., at pp. 4; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court concluded that it was error for the Board not to address the deficiencies in the July 2011 VA examination report and ensure compliance with prior remand directives concerning this examination.  Id.; see also Stegall, 11 Vet. App. at 268.  

The Board notes in this regard that, following VA examination in July 2011, the VA examiner diagnosed the Veteran as having headaches.  He opined that it was less likely than not that the Veteran's chronic headaches/blackouts were related to active service.  This examiner found persuasive support for his opinion in the absence of references to "frequent or severe headache" or "periods of unconsciousness" and the lack of abnormalities noted in the enlistment and separation physical examination reports completed in April 1969 and in April 1972 at the beginning and end of the Veteran's first period of active service in the U.S. Army.  

With respect to the Veteran's service connection claim for headaches, the Board notes that, in its September 2012 decision, it remanded this claim to the RO/AMC for additional development.  Specifically, the Board requested that the VA examiner who conducted the July 2011 VA examination provide an addendum to that examination report concerning the nature and etiology of the Veteran's headaches.  See Board decision dated September 10, 2012, at pp. 12-13.  As noted in the Introduction, in October 2012, the Veteran appealed the Board's September 2012 decision denying his service connection claim for a disability manifested by blackouts to the Court.  It does not appear that the Veteran's service connection claim for headaches was returned to the RO/AMC so that the development requested by the Board in September 2012 could occur.  

Because it is bound by the Court's January 2014 decision, the Board finds that the July 2011 VA examination report is inadequate for VA adjudication purposes.  See Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 4.2 (2013).  And given the length of time which has elapsed since the July 2011 VA examination, the Board also finds that, on remand, the Veteran should be scheduled for a new VA examination which addresses the nature and etiology of his disability due to blackouts and his headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the remaining claims on appeal, as noted in the Introduction, in a September 2013 rating decision, the RO in Winston-Salem, North Carolina, denied all of these claims.  The Veteran disagreed with this decision on a VA Form 21-0958, "Notice of Disagreement," dated on October 1, 2013, and date-stamped as received by the RO on October 30, 2013.  To date, however, the AOJ has not issued a Statement of the Case (SOC) on any of the claims denied in the September 2013 rating decision.  The Court has held that, where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the issues of whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure, entitlement to a special home adaptation grant, and entitlement to SMC based on aid & attendance/housebound status.  These claims should be returned to the Board only if a timely appeal is perfected.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issues of whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure, entitlement to a special home adaptation grant, and entitlement to special monthly compensation based on aid & attendance/housebound status.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a disability manifested by blackouts or for headaches since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his disability manifested by blackouts and for his headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by blackouts, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  A separate etiological opinion must be provided for a disability manifested by blackouts, if diagnosed, and for headaches, if diagnosed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a disability manifested by blackouts and also incurred headaches during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a disability manifested by blackouts or for headaches is not persuasive evidence that they did not occur during active service.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

